      Case: 19-40016   Document: 00515005260 Page: 1 Date Filed: 06/21/2019
Case 4:11-cr-00014-MAC-CAN Document 59 Filed 06/21/19 Page 1 of 2 PageID #: 233




                    United States Court of Appeals
                                   FIFTH CIRCUIT
                                OFFICE OF THE CLERK
  LYLE W. CAYCE                                                TEL. 504-310-7700
  CLERK                                                     600 S. MAESTRI PLACE,
                                                                    Suite 115
                                                           NEW ORLEANS, LA 70130

                                June 21, 2019
 MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:
        No. 19-40016    USA v. Norman Varner
                        USDC No. 4:11-CR-14-1

 Enclosed is an order entered in this case.
 The court has considered the motion of United States of America to
 view non-public and/or sealed material in the record on appeal.
 Unless the court granted access to one or more specific documents
 ONLY, it is ordered, counsel for United States of America may
 obtain all ex parte documents filed on behalf of United States of
 America, and all other non ex parte documents in the record. The
 non-public and/or sealed materials from the record are for your
 review ONLY.    The integrity of the sealed documents is your
 responsibility, and if provided in original paper, return to the
 district court as soon as it has served your purpose.


                                    Sincerely,
                                    LYLE W. CAYCE, Clerk




                                    By: _________________________
                                    Angelique B. Tardie, Deputy Clerk
                                    504-310-7715
 Mr.   David O'Toole
 Ms.   Amanda Louise Griffith
 Ms.   Marisa J. Miller
 Mr.   Norman Varner
 Mr.   Bradley Elliot Visosky
      Case: 19-40016   Document: 00515005261 Page: 1 Date Filed: 06/21/2019
Case 4:11-cr-00014-MAC-CAN Document 59 Filed 06/21/19 Page 2 of 2 PageID #: 234




           IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT

                              ___________________

                                 No. 19-40016
                              ___________________

 UNITED STATES OF AMERICA,

             Plaintiff - Appellee

 v.

 NORMAN VARNER,

             Defendant - Appellant

                            _______________________

                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           _______________________

 ORDER:

       IT IS ORDERED that appellee’s motion to view and obtain sealed
 documents is GRANTED.


                                        ___________________________________
                                                GREGG J. COSTA
                                        UNITED STATES CIRCUIT JUDGE
